42 F.3d 1385
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William HALE;  Iris Hale, Plaintiffs Appellants,v.HARRY'S MOBILE HOMES, INCORPORATED, t/a Harry's Enterprises,Incorporated;  Fleetwood Homes of Tennessee,Incorporated, Defendants Appellees.
No. 94-1369.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 8, 1994.Decided Nov. 29, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Big Stone Gap.  Samuel G. Wilson, District Judge.  (CA-92-160)
William Hale and Iris Hale, appellants pro se.
Frederick W. Harman, Tazewell, VA;  Edgar Allen Poe, Jr., David Francis Nelson, Shuman, Annand & Poe, Charleston, WV, for appellees.
W.D.Va.
AFFIRMED.
Before WILKINS and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order granting summary judgment for the Appellees in the Appellants' civil action filed pursuant to 28 U.S.C. Sec. 1332 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Hale v. Harry's Mobile Homes, Incorporated, No. CA-92-160 (W.D.Va. Feb. 17, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that the Appellants failed to submit a timely response to the Appellees' summary judgment motions and failed to submit the response in proper, authenticated form.   See Orsi v. Kirkwood, 999 F.2d 86, 91-92 (4th Cir.1993).  Accordingly, the district court properly granted summary judgment for the Appellees because the Appellants could not "rest upon the mere allegations" of their pleadings.  See Fed.R.Civ.P. 56(e).  Thus, we did not reach the merits of Appellants' claims